Exhibit 10.2




Warrant No. 2010-__




WILLOW CREEK ENTERPRISES, INC.

(a Delaware corporation)




Warrant for the Purchase of 12,500
Shares of Common Stock, Par Value $0.001




[This Warrant Will Be Void
After 5:00 P.M. Pacific Time
On ________________, 2013




_____________________________________




These securities have not been registered with the U.S. Securities and Exchange
Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “Securities Act”), and
are being
offered in reliance on exemptions from registration provided in Section 4(2) of
the
Securities Act and Rule 506 of Regulation D promulgated thereunder and
preemption from the registration or qualification requirements (other
than notice filing and fee provisions) of applicable state laws under
the National Securities Markets Improvement Act of 1996.

_______________________________________




THIS WARRANT (this “Warrant”) certifies that, for value received,
_________________or registered assigns (the “Holder” or “Holders”), is entitled,
at any time on or before 5:00 p.m. Pacific Standard Time on _______________,
2013, to subscribe for, purchase, and receive 12,500 shares (the “Shares”) of
fully paid and nonassessable common stock, par value $0.001 (the “Common Stock”)
of Willow Creek Enterprises, Inc., a Delaware corporation (the “Company”). This
Warrant is exercisable to purchase the Shares at a price of $0.75 per share (the
“Exercise Price”). The number of Shares to be received on exercise of this
Warrant and the Exercise Price may be adjusted on the occurrence of certain
events as described herein. If the rights represented hereby are not exercised
by 5:00 p.m. Pacific Standard Time on ______________, 2013, this Warrant shall
automatically become void and of no further force or effect, and all rights
represented hereby shall cease and expire.




Subject to the terms set forth herein, this Warrant may be assigned by the
Holder in whole or in part by execution of the form of assignment attached
hereto or may be exercised by the Holder in whole or in part by execution of the
form of exercise attached hereto and payment of the Exercise Price in the manner
described above, all subject to the terms hereof.




1.

Exercise of Warrants. The Holder shall have the rights of a stockholder only
with respect to Shares fully paid for by the Holder under this Warrant. On the
exercise of all or any portion of this Warrant in the manner provided above, the
Holder exercising the same shall be deemed to have become a Holder of record of
the Shares as to which this Warrant is exercised for all purposes, and
certificates for the securities so purchased shall be delivered to the Holder
within a reasonable time, but in no event longer than 10 days after this Warrant
shall have been exercised as set forth above. If this Warrant shall be exercised
in respect to only a part of the Shares covered hereby, the Holder shall be
entitled to receive a similar Warrant of like tenor and date covering the number
of Shares with respect to which this Warrant shall not have been exercised.




2.

Assignment of Warrants. In the event this Warrant is assigned in the manner
provided herein, the Company, upon request and upon surrender of this Warrant by
the Holder at the principal office of the Company accompanied by payment of all
transfer taxes, if any, payable in connection therewith, shall transfer this
Warrant on the books of the Company. If the assignment is in whole, the Company
shall execute and deliver a new Warrant or Warrants of like tenor to this
Warrant to the appropriate assignee expressly evidencing the right to purchase
the aggregate number of Shares purchasable hereunder; and if the assignment is
in part, the Company shall execute and deliver to the appropriate assignee a new
Warrant or Warrants of like tenor expressly evidencing the right to purchase the
portion of the aggregate number of Shares as shall be contemplated by any such
agreement, and shall concurrently execute and deliver to the Holder a new
Warrant of like tenor to this Warrant evidencing the right to purchase the
remaining portion of the Shares purchasable hereunder that have not been
transferred to the assignee.








1




--------------------------------------------------------------------------------



3.

 Fully Paid Shares. The Company covenants and agrees that the Shares that may be
issued on the exercise of this Warrant will, on issuance pursuant to the terms
of this Warrant, be fully paid and nonassessable, free from all taxes, liens,
and charges with respect to the issue thereof, and not issued in violation of
the preemptive or similar right of any other person. The Company further
covenants and agrees that during the period within which the rights represented
by this Warrant may be exercised, the Company will have authorized and reserved
a sufficient number of Shares of Common Stock to provide for the exercise of the
rights represented by this Warrant.




4.

Adjustment of Exercise Price and Number of Shares.




(a)

Adjustment of Exercise Price and Number of Shares. The number of Shares
purchasable on the exercise of this Warrant and the Exercise Price shall be
adjusted appropriately from time to time as follows:




(i)

In the event the Company shall declare a dividend or make any other distribution
on any capital stock of the Company payable in Common Stock, rights to purchase
Common Stock, or securities convertible into Common Stock, or shall subdivide
its outstanding shares of Common Stock into a greater number of shares or
combine such outstanding stock into a smaller number of shares, then in each
such event, the number of Shares subject to this Warrant shall be adjusted so
that the Holder shall be entitled to purchase the kind and number of Shares of
Common Stock or other securities of the Company that it would have owned or have
been entitled to receive after the happening of any of the events described
above, had such Warrant been exercised immediately prior to the happening of
such event or any record date with respect thereto; an adjustment made pursuant
to this subsection (a) shall become effective immediately after the effective
date of such event retroactive to the record date for such event.




(ii)

No adjustment in the number of Shares purchasable hereunder shall be required
unless such adjustment would require an increase or decrease of at least 1% in
the number of Shares purchasable on the exercise of this Warrant; provided,
however, that any adjustments that by reason of this subsection (a) are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment.




(iii)

Whenever the number of Shares purchasable on the exercise of this Warrant is
adjusted, as herein provided, the Exercise Price payable on exercise shall be
adjusted by multiplying the Exercise Price immediately prior to such adjustment
by a fraction, the numerator of which shall be the number of Shares purchasable
on the exercise of this Warrant immediately prior to such adjustment and the
denominator of which shall be the number of Shares so purchasable immediately
thereafter.




(iv)

Whenever the number of Shares purchasable on the exercise of this Warrant or the
Exercise Price of such Shares is adjusted, as herein provided, the Company shall
cause to be promptly mailed by first class mail, postage prepaid, to the Holder
of this Warrant notice of such adjustment or adjustments and shall deliver a
resolution of the board of directors of the Company setting forth the number of
Shares purchasable on the exercise of this Warrant and the Exercise Price of
such Shares after such adjustment, setting forth a brief statement of the facts
requiring such adjustment, together with the computation by which such
adjustment was made. Such resolution, in the absence of manifest error, shall be
conclusive evidence of the correctness of adjustment.




(v)

All such adjustments shall be made by the board of directors of the Company,
which shall be binding on the Holder in the absence of demonstrable error.




(b)

No Adjustment in Certain Cases. No adjustments shall be made in connection with:




(i)

the issuance of any Shares on the exercise of this Warrant;




(ii)

the conversion of shares of Preferred Stock;




(iii)

the exercise or conversion of any rights, options, warrants, or convertible
securities containing the right to purchase or acquire Common Stock;




(iv)

the issuance of additional Shares or other securities on account of the
anti-dilution provisions contained in or relating to this Warrant or any other
option, warrant, or right to acquire Common Stock;




(v)

the purchase or other acquisition by the Company of any shares of Common Stock,
evidences of its indebtedness or assets, or rights, options, warrants, or
convertible securities containing the right to subscribe for or purchase Common
Stock; or





2




--------------------------------------------------------------------------------




(vi)

the sale or issuance by the Company of any shares of Common Stock, evidences of
its indebtedness or assets, or rights, options, warrants, or convertible
securities containing the right to subscribe for or purchase Common Stock or
other securities pursuant to options, warrants, or other rights to acquire
Common Stock or other securities.




5.

Notice of Certain Events. In the event of:




(a)

any taking by the Company of a record of the holders of any class of securities
of the Company for the purpose of determining the holders thereof who are
entitled to receive any dividends or other distribution, or any right to
subscribe for, purchase, or otherwise acquire any shares of stock of any class
or any other securities or property, or to receive any other rights;




(b)

any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company, or any transfer of all or
substantially all of the assets of the Company to any other person, or any
consolidation, share exchange, or merger involving the Company; or




(c)

any voluntary or involuntary dissolution, liquidation, or winding up of the
Company,




the Company will mail to the Holder(s) of this Warrant, at least 20 days prior
to the earliest date specified therein, a notice specifying the date on which
any such record is to be taken for the purpose of such dividend, distribution,
or right; the amount and character of such dividend, distribution, or right; or
the date on which any such reorganization, reclassification, transfer,
consolidation, share exchange, merger, dissolution, liquidation, or winding up
of the Company will occur and the terms and conditions of such transaction or
event.




 6.

Limitation of Transfer. Subject to the restrictions set forth in paragraph 7
hereof, this Warrant is transferable at the offices of the Company. On such
transfer, every Holder hereof agrees that the Company may deem and treat the
registered Holder(s) of this Warrant as the true and lawful owner(s) thereof for
all purposes, and the Company shall not be affected by any notice to the
contrary.




 7.

Disposition of Warrants or Shares. Each registered owner of this Warrant, by
acceptance hereof, agrees for itself and any subsequent owner(s) that, before
any disposition is made of any Warrants or Shares of Common Stock, the owner(s)
shall give written notice to the Company describing briefly the manner of any
such proposed disposition. No such disposition shall be made unless and until:




(a)

the Company has received written assurances from the proposed transferee
confirming a factual basis for relying on exemptions from registration under
applicable federal and state securities laws for such transfer or an opinion
from counsel for the Holder(s) of the Warrants or Shares stating that no
registration under the Securities Act or applicable state statute is required
with respect to such disposition; or




(b)

a registration statement under the Securities Act has been filed by the Company
and declared effective by the SEC covering such proposed disposition and the
disposition has been registered or qualified, or is exempt therefrom, under the
state having jurisdiction over such disposition.




8.

 Restricted Securities: Registration of Securities. The Holder acknowledges that
this Warrant is, and that the Shares issuable on exercise hereof will be,
“restricted securities” as that term is defined in Rule 144 promulgated under
the Securities Act. Accordingly, this Warrant must be taken for investment and
held indefinitely. Likewise, any Shares issued on exercise of this Warrant must
be taken for investment and held indefinitely and may not be resold unless such
resale is registered under the Securities Act and/or comparable state securities
laws or unless an exemption from such registration is available. A legend to the
foregoing effect shall be placed conspicuously on the face of all certificates
for Shares issuable on exercise of this Warrant.




9.

Reports under Exchange Act. With a view to making available to the Holders the
benefits of Rule 144 promulgated under the Securities Act and any other rule or
regulation of the SEC that may at any time permit a Holder to sell the Shares
issuable on exercise of this Warrant, the Company shall, until such Shares may
be resold pursuant to the provisions of Rule 144 or any similar provision:




(a)

make and keep public information available, as those terms are understood and
defined in SEC Rule 144;




(b)

file with the SEC in a timely manner all reports and other documents required of
the Company under the Securities Act and the Securities Exchange Act of 1934;
and,





3




--------------------------------------------------------------------------------




(c)

furnish to any Holder, forthwith upon request: (i) a written statement by the
Company that it has complied with Rule 144, the Securities Act and the
Securities Exchange Act of 1934, or that it qualifies as a registrant whose
securities may be resold pursuant to Form S-2 or Form S-3; (ii) a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company; and (iii) such other information as may be
reasonably requested in availing any Holder of any rule or regulation of the SEC
that permits the selling of any such securities without registration or pursuant
to such form.




10.

Governing Law. This Warrant shall be construed under and be governed by the laws
of the state of Nevada.




11.

Notices.  Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with the notice provisions of the Purchase Agreement.




12.

Nonwaiver and Expenses.  No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date.  If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.




13.

Remedies.  Holder, in addition to being entitled to exercise all rights granted
by law, including recovery of damages, will be entitled to specific performance
of its rights under this Warrant.  The Company agrees that monetary damages
would not be adequate compensation for any loss incurred by reason of a breach
by it of the provisions of this Warrant and hereby agrees to waive the defense
in any action for specific performance that a remedy at law would be adequate.




14.

Successors and Assigns.  Subject to applicable securities laws, this Warrant and
the rights and obligations evidenced hereby shall inure to the benefit of and be
binding upon the successors of the Company and the successors and permitted
assigns of Holder. The provisions of this Warrant are intended to be for the
benefit of all Holders of this Warrant from the Initial Exercise Date through
the Termination Date, and shall be enforceable by any such Holder or holder of
Warrant Shares.




15.

Amendment.  This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.




16.

Severability.  Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.




17.

Headings.  The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.




18.

Loss, Theft, Destruction, or Mutilation. Upon receipt by the Company of
reasonable evidence of the ownership of and the loss, theft, destruction, or
mutilation of this Warrant, the Company will execute and deliver, in lieu
thereof, a new Warrant of like tenor.




19.

Taxes. The Company will pay all taxes in respect of the issue of this Warrant or
the Shares issuable upon exercise thereof.




DATED this____________ day of_______________, 2010.




WILLOW CREEK ENTERPRISES, INC.







By: _________________________

       Terry Fields, CEO














4




--------------------------------------------------------------------------------

Notice of Exercise
(to be signed only upon exercise of Warrant)




TO:

WILLOW CREEK ENTERPRISES, INC.




The undersigned, the owner of the attached Warrant, hereby irrevocable elects to
exercise the purchase rights represented by the Warrant for, and to purchase
thereunder, ____________________shares of Common Stock of Willow Creek
Enterprises, Inc., and herewith makes payment of $____________________
 therefore. Please issue the shares of Common Stock as to which this Warrant is
exercised in accordance with the instructions set forth below and, if the
Warrant is being exercised with respect to less than all of the Shares to which
it pertains, prepare and deliver a new Warrant of like tenor for the balance of
the Shares purchasable under the attached Warrant.




DATED this _______ day of ___________, 20__.




Signature:___________________________________




Signature Guaranteed: _________________________










INSTRUCTIONS FOR REGISTRATION OF STOCK




Name:

_____________________________________




           (Please Type or Print) Address:

_____________________________________

_____________________________________

_____________________________________







NOTICE: The signature to the form of purchase must correspond with the name as
written upon the face of the attached Warrant in every particular without
alteration or enlargement or any change whatsoever, and must be guaranteed by a
bank, other than a savings bank, or by a trust company or by a firm having
membership on a registered national securities exchange.








5


